 4:19-cv-03046-BCB-CRZ Doc # 140 Filed: 09/07/21 Page 1 of 3 - Page ID # 629




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

HUMPHREYS         &           PARTNERS
ARCHITECTS, L.P.,
                                                     4:19CV3046
                 Plaintiff,

     vs.                                               ORDER

COMMERCIAL        INVESTMENT
PROPERTIES, INC.,   STUDIO951,
LTD., LUND COMPANY, and EAST
LAKE FLATS, LLC,

                 Defendants.


HUMPHREYS         &           PARTNERS
ARCHITECTS, L.P.,                                    4:20CV3037

                 Plaintiff,

     vs.

VILLAS AT BUTLER RIDGE, LLC,

                 Defendant.


HUMPHREYS         &           PARTNERS
ARCHITECTS, L.P.,                                    4:20CV3038

                 Plaintiff,

     vs.

FREMONT AT 84, LLC,

                 Defendant.
 4:19-cv-03046-BCB-CRZ Doc # 140 Filed: 09/07/21 Page 2 of 3 - Page ID # 630




HUMPHREYS         &           PARTNERS
ARCHITECTS, L.P.,                                    4:20CV3039

                 Plaintiff,

     vs.

INVEST OMAHA II, LLC,

                 Defendant.


HUMPHREYS         &           PARTNERS
ARCHITECTS, L.P.,                                    4:20CV3040

                 Plaintiff,

     vs.

NORTH POINTE VILLAS, LLC,

                 Defendant.


HUMPHREYS         &           PARTNERS
ARCHITECTS, L.P.,                                    4:20CV3042

                 Plaintiff,

     vs.

VILLAS AT WILDERNESS RIDGE, LLC,

                 Defendant.


     A conference call was held today in the above-captioned cases. The
parties are working to finish depositions and have scheduled mediation to be
held on December 2, 2021. The mediation will be focused on resolving each of
the above-captioned cases. Counsel are still discussing discovery issues

                                     2
  4:19-cv-03046-BCB-CRZ Doc # 140 Filed: 09/07/21 Page 3 of 3 - Page ID # 631




regarding the topics of a 30(b)(6) deposition of Humpheys scheduled to be held
on October 5, 2021.


      Accordingly, as to all of the above-captioned cases,


      1)       The summary judgment and Daubert motion deadlines are vacated.


      2)       A telephonic conference will be held before the undersigned
magistrate judge on September 22, 2021 at 4:00 p.m. to discuss any remaining
discovery issues and any other matters which must be addressed to be fully and
timely prepared for mediation. Counsel shall use the conferencing instructions
assigned to 4:19CV3046 to participate.

      3)       A telephonic conference will be held before the undersigned
magistrate judge on December 14, 2021 at 10:00 to reschedule the summary
judgment and Daubert deadlines, and to schedule the trial and pretrial
conference. This conference call will be cancelled upon advance notice that all of
the above-captioned cases are settled. If not all the cases are settled, but a
specific case is, defense counsel for the settled case need not participate in the
call. Counsel shall use the conferencing instructions assigned to 4:19CV3046 to
participate.


      Dated this 7th day of September, 2021.

                                             BY THE COURT:

                                             s/ Cheryl R. Zwart
                                             United States Magistrate Judge




                                         3
